DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11 March 2022 have been fully considered but they are not persuasive.
As to Claim 1, Applicant argues that Chang paragraph 10 as cited in the Non-Final rejection does not indicate that he antennas are flexible enough to change its shape, an does not teach nor suggest that the laminated body is “valley folded”. (see Arguments page 9). 
The examiner disagrees, Chang in paragraph 13 discloses “a non-planar array can be constructed just as easily under such architecture, with shape being further adjustable depending on the application and needs for the shape.” Thus, Chang offers the flexibility to bend the laminated body in any shape depending on designer needs and even though does not explicitly shows a valley-folded laminated body in the figures, one of ordinary skill in the art would have been able to shape the laminated body as claimed. 
Applicant argues that Chang para 33 teaches away and/or does not suggests that the laminated body is valley-folded along the bending line with the antenna pattern layer facing inward because Chang recites 
The examiner disagrees, Chang in the same paragraph recites “Another useful alteration of this design … each antenna element 502a, b, c, d is facing a different direction”. Chang offers an alternate way to bend the antenna, but does not excludes the option of valley-folding the laminate body as Applicant claims. In addition, Chang reasons to fold outward is a suggestion to show different radiation patterns, whether the pattern is “flat and wide” or “concentric on bore sight” does not mean that the flexible laminated body is not capable of being “valley-folded”.
For the reasons stated above, Chang is a strong prior art reference and the rejection is maintained by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent Application Publication 2016/0226154, hereinafter “Chang”), in view of Inoue et al. (US Patent Application Publication 2015/0255867, hereinafter “Inoue”), further in view of Kwak et al. (US Patent Application Publication 2012/0235874. “Kwak”)

Regarding claim 1, Chang in figures 1a-3b discloses an antenna comprising: a laminated body having a sheet shape (see Figures 1a and 3a), the laminated body including a first dielectric layer that is flexible (dielectric 108), a conductive pattern layer (feeding network 112) formed on a surface of the first dielectric layer (108), a second dielectric layer that is flexible (dielectric 102), the second dielectric layer (102) being bonded to the first dielectric layer (108) on a side opposite to the conductive pattern layer (112) with respect to the first dielectric layer (108), a conductive ground layer (ground 106) formed between the first dielectric layer (108) and the second dielectric layer (102), and an antenna pattern layer (multiple radiators 104a,b,c,d) formed on the second dielectric layer (108) on a side opposite to the conductive ground layer (106) with respect to the second dielectric layer (102), the antenna pattern layer including a plurality of element rows arranged in parallel (see Fig. 1a), the element rows each including even-numbered radiation elements (104 and/or 304) that are linearly aligned at an interval in a direction orthogonal to a direction in which the element rows arranged in parallel (see Fig. 1a and 3a), the laminated body being bended along a bending line parallel to an alignment direction of the even-numbered radiation elements (see fig. 3b), thereby dividing the element rows into a plurality of groups using the bending line as a boundary. (see Chang para. 10)
Chang does not disclose: the even-numbered radiation elements being connected in series, the conductive pattern layer including a plurality of feed lines each for feeding power to the center of each of the element rows. 
However, Inoue in figures 1-3 teaches an antenna (array antennas 10 and/or 20) comprising even-numbered radiation elements (radiation elements 11 to 13 and/or 21 to 23) being connected in series, the conductive pattern layer (conductor layer on dielectric substrate 2) including a plurality of feed lines (conductor lines 15/25) each for feeding power to the center of each of the element rows (10/20).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the even-numbered radiation elements being connected in series, the conductive pattern layer including a plurality of feed lines each for feeding power to the center of each of the element rows, as taught by Inoue in the antenna according to Chang to form the claimed invention in order to reduce the number of feed networks and  simplify the impedance matching to a single matching network for each row of antenna elements.
Chang and Inoue do not explicitly disclose: wherein the laminated body is bent so as to be valley-folded along the bending line with the antenna pattern layer facing inward.
However, Chang in paragraph 13 teaches “a compact design is achieved while maintaining flexible and practical signal output. Additionally, because it utilizes array concepts, radiation pattern shaping is easy due to the ability to create different shaped antenna array patterns. …a non-planar array can be constructed just as easily under such architecture, with shape being further adjustable depending on the application and needs for the shape.”
Therefore, one of ordinary skill in the art would have been able to valley-fold the laminated body along the bending line with the antenna pattern layer facing inward because a non-planar array can be constructed just as easily under such architecture, with shape being further adjustable depending on the application and needs for the shape. (Chang para. [13])
Moreover, for the sake of argument, Kwak in figure 2 teaches an antenna wherein the laminated body (antenna panels 1101 to 110N) is bent so as to be valley-folded along the bending line with the antenna pattern layer facing inward. (See para. 27)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings according to Kwak wherein the laminated body is bent so as to be valley-folded along the bending line with the antenna pattern layer facing inward in the antenna of Chang as modified to form the claimed invention in order to change the phase of the electromagnetic waves  and form the desired radiation pattern. (See Kwak para. 6)

Regarding claim 2, Chang in figures 3a, 3b, and 5a discloses an antenna wherein the laminated body is bent so as to be mountain-folded along the bending line with the antenna pattern layer (304 or 502) facing outward.

Regarding claim 4, Chang and Inoue do not explicitly disclose: wherein the bending line includes one bending line, the number of the element rows is an even number, and the element rows are equally divided into two groups using the bending line as a boundary.
However, Kwak in figure 2 teaches an antenna wherein the bending line includes one bending line, the number of the element rows is an even number (8 rows per panel 110), and the element rows are equally divided into two groups using the bending line as a boundary.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the claimed invention using Kwak’s teachings in the antenna according to Chang as modified above in order to change the phase of the electromagnetic waves  and form the desired radiation pattern. (See Kwak para. 6)

Regarding claim 5, Chang and Inoue do not explicitly disclose: wherein the bending line includes two bending lines, the element rows are divided into three groups using the bending lines as boundaries, and groups on both sides among the three groups have an equal number of the element rows.
However, Kwak in figure 2 teaches an antenna wherein the bending line includes two bending lines, the element rows are divided into three groups using the bending lines as boundaries, and groups on both sides among the three groups have an equal number of the element rows.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the claimed invention using Kwak’s teachings in the antenna according to Chang as modified above in order to change the phase of the electromagnetic waves  and form the desired radiation pattern. (See Kwak para. 6)

Regarding claim 6, Chang as modified in view of Kwak in figure 2 teaches an antenna wherein a bending angle of the laminated body at one of the bending lines is equal to a bending angle of the laminated body at another one of the bending lines. (see Para. 27)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the claimed invention using Kwak’s teachings in the antenna according to Chang as modified above in order to change the phase of the electromagnetic waves  and form the desired radiation pattern. (See Kwak para. 6)

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-18 are allowed over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s argument with respect to the limitation “and an RFIC is mounted on only a portion of the laminated body between the two bending lines“ (as recited in claims 7 and 14) and “wherein the bending line includes two bending lines, the element rows are divided into three groups using the bending lines as boundaries, groups on both sides among the three groups have an equal number of the element rows, and the groups on both sides among the three groups have a different number of the element rows from the group in between the bending lines” (as recited in claim 8) are persuasive. The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
   
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845